DETAILED ACTION
Claims 1-15 were rejected in the Office Action mailed 3/31/21.
Applicants filed a response and amended claims 4-5 on 6/30/21.
Claims 1-15 are pending.
Claims 1-15 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/063,841 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application is obvious over the presently claimed invention.
The present claims requires a cutting tool that comprises a cemented carbide substrate comprising WC and a binder phase comprising one or more of Co, Fe and Ni, wherein the cemented carbide has an eta phase comprising Me12C and/or Me6C carbides wherein Me is one 12C and/or Me6C carbides wherein Me is one or more metals selected from W, Mo and the binder phase metals, wherein a substoichiometric carbon content in the cemented carbide is between - 0.30 to -0.16 wt.%.
While the copending claims further includes the eta phase distribution is the same throughout the whole cemented carbide substrate in light of the open language of the present claims, i.e., “comprising” it is clear that the present claims would be open to the inclusion of the additional limitation of the copending claims. 
Additionally, while the copending claims 10-13 are drawn to a method for manufacturing a cutting tool, given that the method is drawn to form the product that encompasses the presently claimed product, it is clear that the method of manufacturing the cutting tool produces a product that would encompass the presently claimed product.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 8-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ries et al. (EP 2691198) (hereinafter “Ries”) in view of Drougge (EP 0493352 A1) (hereinafter “Drougge”).

It is noted that when utilizing EP 2691198, the disclosures of the reference are based on WO 2012/130851 A1 which is an English language equivalent of the reference. Therefore, the column and line numbers cited with respect to EP 2691198 are found in WO 2012/130851 A1.
The Examiner is using the EP 0493352 reference that Applicant provided with the IDS filed 7/10/2019.

Regarding claims 1, 2, 5, 8-10, 12, and 13, Ries teaches method for making a cemented carbide body which can be used as a tool and includes providing a sintered body comprising tungsten carbide (WC) particles and a binder material comprising Co (Ries, pg. 3, lines 1-4; pg. 8, line 10). Ries further teaches that W may be present in the binder in the form of solid solution or dispersed particles, where the dispersed particles may comprise a compound according to the formula CoxWyCz, where x is a value in the range of 1-7, y is a value in the range of 1-10, and z in a value in the range of 1-4, i.e., the dispersed particles in the form of CoxWyCz are the same as the eta phase particles in the form of Co6W6C (Ries, pg. 3, lines 13-18). 
Ries also teaches that the cemented carbide material may contain an eta phase compound which has the formula of MxM’yCz, where M is at least one element selected from the group consisting of W, Mo, Ti, Cr, V, Ta, Hf, Zr, and Nb; M’ is at least one element selected from the group consisting of Fe, Co, Ni, and C and when M is W, and M’ is Co, eta phase is understood to mean Co3W3C or Co6W6C as well as fractional sub- and super-stoichiometric variations thereof (Ries, pg. 5, lines 16-23). 
The providing a sintered body comprising WC particles and a binder material containing Co and where the W particles are in the form of dispersed particles according to the following compound CoxWyCz, of Ries corresponds to providing a first sintered cemented carbide body 12C and/or Me-6C carbides, wherein Me is selected from W, Mo, or one or more of the binder phase metals of claims 1 and 13 of the present invention. The use of Co in the binder material of Ries corresponds to the metallic binder in the first cemented carbide body is cobalt of claim 9 of the present invention. The tool made of a cemented carbide body corresponds to a cutting tool comprising a cemented carbide substrate of claim 12.  
Ries also teaches heat treating the sintered body at a temperature in the range of from about 500-900°C for a period of time, where the period in hours being at least about (0.8×D)-0.15 and at most (4.3×D)-1.7, where the WC particles having a mean size D of 0.5-10µm (Ries, pg. 3, lines 4-5 and 8-11). The period of time ranges from 0.25-41.3 hours, i.e., (0.8×0.5)-0.15=0.25; (4.3×10)-1.7=41.3. The heat treatment from 500-900°C for 0.25-41.3 hours of Ries encompasses the heat treatment at a temperature of 500-830°C for 1-24 hours of claim 1 and at 600-800°C for 1.5-8 hours of claim 2 of the present invention. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

However Ries does not explicitly disclose a substoichiometric carbon content in the cemented carbide is between -0.30 to -0.16 wt.%.
With respect to the difference, Drougge teaches a cemented carbide tool containing WC, a binder, and an eta phase, where, in Example 1, a powder containing WC and Co with an understoichiometric carbon content (5.1% instead of 5.4%), i.e., 5.1-5.4= -0.3% (Drougge, pg. 3, 
As Drougge expressly teaches, by starting with a powder that is understoichiometric with regard to the carbon content an eta phase containing cemented carbide is obtained after sintering (Drougge, pg. 3, lines 23-24). 
Ries and Drougge are analogous art as they are both drawn to a cemented carbide tool that contains WC, Co, and eta phase (Ries, Abstract; Drougge, Abstract). 
In light of the motivation to have -0.3% of understoichiometric carbon content as taught in Drougge, it therefore would have been obvious to one of ordinary skill in the art to have an understoichiometric carbon content in the cemented carbide of Ries, in order to obtain an eta phase containing cemented carbide after sintering, and thereby arrive at the present invention. 

Regarding claim 3, Ries also teaches that first the powders were milled and sintered to create sintered bodies and then some of the sample bodies were heat-treated in a vacuum at 600°C for 10 hours, i.e., in a separate furnace (Ries, pg. 10, lines 14-25; pg. 11, lines 18-19). The heat-treated sintered bodies of Ries corresponds to the heat treatment occurring in a separate furnace of the present invention. 

Regarding claim 5, in light of the motivation to have -0.3% of understoichiometric carbon content as taught in Drougge, it therefore would have been obvious to one of ordinary skill in the art to have an understoichiometric carbon content in the cemented carbide of Ries, in 

Regarding claim 8, Ries teaches that the binder material in the sintered body being at least about 5 wt.% and at most about 20 wt.% (Ries, pg. 3, lines 7-8). The weight percent of the binder in the sintered body overlaps with the range of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 10, Ries also teaches that W may be present in the binder in the form of solid solution or dispersed particles, where the dispersed particles may comprise a compound according to the formula CoxWyCz, where x is a value in the range of 1-7, y is a value in the range of 1-10, and z in a value in the range of 1-4 (Ries, pg. 3, lines 13-18). Moreover, Ries teaches that the eta phase compound may be dispersed in the binder and that TEM images of the binder material indicated the presence of reflections from fcc Co and satellite reflections corresponding to the nanoparticles, where the nanoparticles are believed to correspond to eta phases, i.e., distributed throughout the cemented carbide substrate (Ries, pg. 5, line 28 and pg. 12, lines 4-13). The dispersed eta phase compound in Ries corresponds to the eta phase distribution in the first cemented carbide body is the same throughout the whole cemented carbide substrate in the present invention.

Regarding claim 14, Ries further teaches that a body has a magnetic coercive force at least about 20% greater than that of the sintered body (Ries, pg. 8, lines 2-4). Ries also teaches that the magnetic coercive force was 4.8 kA/m of the cemented carbide before heat treatment and is 13.4 kA/m after heat treatment, i.e., an increase of 8.6 kA/m (Ries, pg. 11, lines 10-11 and 23-24). Moreover, the binder material comprises Co (Ries, pg. 3, lines 1-4). The Co in the binder material and the increase of 8.6 kA/m of Ries corresponds to the binder phase is Co and the coercivity after heat treatment is at least 1.5 kA/m higher than as measured before the heat treatment of the present invention.   

Regarding claim 15, given that the composition and method of the cemented carbide tool of Ries in view of Drougge are substantially identical to the composition and method of the cutting tool as used in the present invention, as set forth above, it is clear that the cemented carbide tool of Ries in view of Drougge would intrinsically have a volume ratio between Cofcc/Co-hcp lower than 80/20 as presently claimed. 
 Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).	





Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ries in view of Drougge  as applied to claim 1 above, and further in view of Podob, Mark, Physical Vapor Deposition-Wear-Resistant & Decorative Coatings, Society of Vacuum Coaters’ 39th Annual Technical Conference Proceedings (1996) (hereinafter “Podob”).

Regarding claims 4 and 11, while Ries teaches heat treating the sintered body at a temperature in the range of from about 500-900°C for a period of time, where the period in hours being at least about (0.8×D)-0.15 and at most (4.3×D)-1.7, where the WC particles having a mean size D of 0.5-10µm (Ries, pg. 3, lines 4-5 and 8-11). The period of time ranges from 0.25-41.3 hours, i.e., (0.8×0.5)-0.15=0.25; (4.3×10)-1.7=41.3, however, neither Ries nor Drougge explicitly disclose a Physical Vapor Deposition (PVD) process used to coat a cutting tool.
With respect to the difference, Podob teaches PVD coatings used specifically for cutting tools and are heated to temperatures generally less than 500°C to enhance coating adhesion (Podob, pg. 42, column 1, paragraph 1 and pg. 43, column 2, “PVD Coating Applications, Cutting Tools”). 
As Podob expressly teaches, PVD coatings on cutting tools, provide abrasion resistance, adhesion resistance, excellent lubricity and corrosion resistance (Podob, pg. 43, column 3, paragraph 2).
Ries, Drougge, and Podob are analogous art as they are all drawn to a cemented carbide tool that can be used for milling and turning inserts (Ries, Abstract; Drougge, Abstract; Podob, pg. 43, column 3, paragraph 2).
In light of the motivation to use a PVD process to coat a cutting tool as taught in Podob, it therefore would have been obvious to one of ordinary skill in the art to add a PVD coating to .




Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Drougge (EP 0493352 A1) (hereinafter “Drougge”) in view of Ries et al. (EP 2691198) (hereinafter “Ries”).

Regarding claim 1, Drougge teaches a cemented carbide tool containing WC with a binder based on at least one of the metals Co, Ni, or Fe and comprising a cemented carbide containing eta phase (Drougge, pg. 2, lines 30-35). Drougge further teaches a method of forming the cemented carbide by sintering a blank of a substoichiometric cemented carbide to an eta phase containing cemented carbide blank (Drougge, pg. 2, lines 37-39). Drougge also teaches a cemented carbide tool containing WC, a binder, and an eta phase, where, in Example 1, a powder containing WC and Co with an understoichiometric carbon content (5.1% instead of 5.4%), i.e., 5.1-5.4= -0.3% (Drougge, pg. 3, lines 35-37).
The sintered blanks comprising substoichiometric cemented carbide to an eta phase containing cemented carbide blank of Drougge corresponds to providing a first sintered cemented carbide body comprising WC, a metallic binder phase and an eta phase comprising 12C and/or Me-6C carbides, wherein Me is selected from W, Mo, or one or more of the binder phase metals of claim 1 of the present invention.
However, Drougge does not explicitly disclose subjecting said first sintered cemented carbide body to a heat treatment at a temperature of between 500-830°C for a time between 1-24 hours.
With respect to the difference, Ries teaches a method for making a cemented carbide body which can be used as a tool which includes heat treating the sintered body at a temperature in the range of from about 500-900°C for a period of time, where the period in hours being at least about (0.8×D)-0.15 and at most (4.3×D)-1.7, where the WC particles having a mean size D of 0.5-10µm (Ries, pg. 3, lines 4-5 and 8-11). The period of time ranges from 0.25-41.3 hours, i.e., (0.8×0.5)-0.15=0.25; (4.3×10)-1.7=41.3.
As Ries expressly teaches, a substantial increase in the magnetic coercive force is expected (Ries, pg. 8, lines 4-5). 
Drougge and Ries are analogous art as they are both drawn to a cemented carbide tool that contains WC, Co, and eta phase (Ries, Abstract; Drougge, Abstract). 
In light of the motivation to heat treat the sintered body to a temperature in the range of from about 500-900°C for 0.25-41.3 hours as taught in Ries, it therefore would have been obvious to one of ordinary skill in the art to heat treat the sintered blanks to a temperature in the range of from about 500-900°C for 0.25-41.3 hours in Drougge in order to substantially increase the magnetic coercive force, and thereby arrive at the claimed invention. 

Regarding claim 2, in light of the motivation to heat treat the sintered body to a temperature in the range of from about 500-900°C for 0.25-41.3 hours as taught in Ries, it 

Regarding claim 6, Drougge also teaches the content of the eta-phase in the core is 2-60 % and preferably 10-35% by volume (Drougge, pg. 3, lines 11-12). The 2-60 vol.% of eta-phase in the core of Drougge corresponds to the amount of eta phase in the first cemented carbide body is between 2-10 vol.%.

Regarding claim 7, Drougge also teaches the eta-phase shall have a fine grain size of 0.4-10µm and preferably 1-5µm and shall be evenly distributed within the matrix of the normal structure of WC and binder in the core (Drougge, pg. 3, lines 8-9). The grain size of 0.4-10µm of the eta-phase of Drougge corresponds to the eta phase in the first cemented carbide body has a grain size of 0.1-10µm of the present invention.


Response to Arguments
In response to the amendments to claims 4 and 5, the previous claim objections are withdrawn. 
Applicant primarily argues:
“In contrast, Ries discloses a cemented carbide suitable for mining picks etc. that, after a heat treatment performed after the sintering, contains nano precipitates of eta phase in the binder.”
Remarks, pg. 5

Firstly, a mining pick is a cutting tool, used during the mining process.
Secondly, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). MPEP 2144 IV.
Applicant argues the cemented carbide comprises a controlled amount of fine dispersed particles. The Examiner respectfully traverses. Claim 1 claims broadly an eta phase and therefore any amount, even minimally, of eta phase in the cemented carbide as taught by Ries reads on the eta phase as claimed in claim 1. 

Applicant also argues:
“Ries fails to disclose or suggest a substoichiometric carbon content in the cemented carbide between ‘-0.30 and -0.16 wt.%,” as recited in claim 1.”
Remarks, pg. 5
The Examiner respectfully traverses as follows:
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 


Applicant also argues:
“Another important difference is that in Ries the eta phase is not present until after the heat treatment whereas according to the present invention, the eta phase is present also before the heat treatment. This is shown in the examples in Ries where, in the sintered cemented carbide, no eta phase could be seen in the microstructure (see paragraph [0044]). After heat treating the substrates for 10h, extremely small eta phase particles (between 0.5 to 7 nm) could be observed (paragraph [0047]).”
Remarks, pg. 
The Examiner respectfully traverses as follows:
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). MPEP 2123 I. 

Further, the amount of eta phase as taught by Ries is not limited to specific examples. As explained above, Ries teaches that the cemented carbide material may contain an eta phase compound which has the formula of MxM’yCz, where M is at least one element selected from the group consisting of W, Mo, Ti, Cr, V, Ta, Hf, Zr, and Nb; M’ is at least one element selected from the group consisting of Fe, Co, Ni, and C and when M is W, and M’ is Co, eta phase is 3W3C or Co6W6C as well as fractional sub- and super-stoichiometric variations thereof (Ries, pg. 5, lines 16-23). See Item #15 above. 
	

Applicant also argues:
“In Drougge the only indication of the carbon content in the cemented carbide is in Example 1, where the under stoichiometric carbon in the powder is -0.30. However, it is well known that during sintering, some carbon will react with e.g. oxygen so that the carbon content in the sintered cemented carbide is lower than in the powder. This is also explained in the description on page 5, lines 8-19. The substoichiometric carbon content in Drougge is thus outside the range of the present invention.”
Remarks, pg. 6
The Examiner respectfully traverses as follows:
Drougge teaches a cemented carbide tool containing WC, a binder, and an eta phase, where, in Example 1, a powder containing WC and Co with an understoichiometric carbon content (5.1% instead of 5.4%), i.e., 5.1-5.4= -0.3% (Drougge, pg. 3, lines 35-37). Drougge also teaches that a substoichiometric cemented carbide is used during sintering to an eta phase containing cemented carbide blank, i.e., a range of substoichiometric carbon content in the eta phase (Drougge, pg. 2, lines 37-40). See Item #15 above.
Further evidence, i.e., data, would need to be disclosed demonstrating if the carbon content in the sintered cemented carbide as taught by Ries in view of Drougge is lower than in the powder and therefore outside the range as claimed in claim 1.

Applicant also argues:
“Even if all of the claim elements were disclosed by the combination, one having ordinary skill in the art would not look at Ries or Drougge, since Ries seems to relate to mining picks etc., which is far from the cutting tools claimed according to the present invention and Drougge clearly teaches the cemented carbide should be subjected to a 
Remarks, pg. 6
The Examiner respectfully traverses as follows:
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
It is noted that the motivation to combine is from Drougge itself, i.e., by starting with a powder that is understoichiometric with regard to the carbon content an eta phase containing cemented carbide is obtained after sintering (Drougge, pg. 3, lines 23-24). See Item #15 above. Therefore, no impermissible hindsight was used to make the combination of Ries in view of Drougge.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/D.M.C./Examiner, Art Unit 1732       

/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        9/29/21